Back to Form 8-K [form8k.htm]
Exhibit 10.1
 
[wellcarenewlogo4small85v2.jpg]

 
David J. Gallitano
Chairman & CEO
 
August 11, 2014




Mr. Drew Asher
11308 Greenbriar Preserve Lane
Potomac, Maryland 20854




Dear Drew,


Congratulations! On behalf of Comprehensive Health Management, Inc. (the
"Company"), a member of the WellCare group of companies, we are pleased to
confirm our offer of employment by the Company on the following terms:


Position: Effective no later than September 15, 2014, you will be joining the
Company as Senior Vice President, Chief Financial Officer, reporting to me.


Location:  Your principal place of employment will be our Florida/Tampa WellCare
Corporate Office (Located at 8725 Henderson Road, Tampa, FL 33634), but you may
be expected to undertake reasonable business travel, based on the requirements
of your position.


Salary: Your annualized salary will be $500,000.00, which is equivalent to
$19,230.77 on a bi-weekly basis.  You will be paid one week in arrears.


Short Term Incentive (STI): Beginning in 2015 you will be eligible to earn
bonuses with respect to each fiscal year based upon your individual performance
and the achievement of performance objectives established by the Compensation
Committee of the Board.  The target amount of your bonus is 100% of your annual
base salary.  Annual bonuses are currently governed by the terms and conditions
of our Annual Cash Bonus Plan.  Please note that you must be employed on the
bonus payment date in order to receive a bonus.


Long-Term Incentive Awards: You are eligible to earn annual long-term incentive
awards based upon the achievement of Company performance objectives established
by the Compensation Committee of the Board and your individual
performance.  Subject to approval of the Compensation Committee, you will
participate in the 2014 long-term incentive cycle at a target amount of 200% of
your base pay, consisting of an award mix of restricted stock, performance stock
units and market stock units. Subsequent target award amounts may change from
year to year as determined by the Company in its discretion.  Long-term
incentive equity awards are governed by the terms and conditions of equity award
agreements for each type of award and our 2004 Equity Incentive Plan or a
successor plan.  The exact terms and types of any long-term incentive awards, as
well as the determination as to whether or not any future awards will be
granted, remains in the sole and absolute discretion of the Compensation
Committee.  Please know that until such time as the Compensation Committee
approves the grant of a long-term incentive award, you will not be entitled by
this letter or otherwise to receive any such award.


Restricted Stock Unit Award: Subject to approval by the Compensation Committee
of the Board of Directors, you will be granted a Restricted Stock Unit (RSU)
award valued at $1,000,000.00 that will be based on the closing stock price on
the date of Compensation Committee approval. Your new hire RSU award will vest
in equal installments (25%/year) over four years. Your RSU award is subject to
vesting and other conditions as provided by the Compensation Committee. Your RSU
award also would be subject to the terms and conditions of the equity plan
pursuant to which your RSU award would be granted and the Company's standard
policies and practices.
 
 

   
Office Address: 8725 Henderson Road  | Renaissance 1 | Tampa, Florida 33634
Mailing Address: 8735 Henderson Road | Renaissance 2 | Tampa, Florida 33634
Telephone: 1-813-206-3586 | Fax: 1-813-206-6306 | E-mail:
david.gallitano@wellcare.com | Page: 1 of 3


 
 
 
 

--------------------------------------------------------------------------------

 
 
Signing Bonus: You will receive a $250,000.00 signing bonus, which must be
repaid to the Company on a pro-rated basis if you resign or are terminated for
misconduct less than one year after your date of hire, as set forth in more
detail in the enclosed Agreement to Repay Sign-On Bonus.


Benefits: You are eligible for all other company-provided benefits offered
generally to our associates, including health and dental coverage beginning on
the first of the month following 30 days of employment, all in accordance with
the Company's applicable plans and policies.


Relocation: WellCare has partnered with American International Relocation
Solutions (AIReS) to assist in coordinating your relocation. You will be
assigned an AIReS Program Manager, who will initiate contact with you and be the
primary point of contact throughout your transfer. A summary of your relocation
benefits are described in the enclosed Relocation Term Sheet. Please note that
we have agreed to provide reasonable return visits as determined by you and
me.  All relocation benefits are explained in more detail in the Relocation
Policy which will be provided to you by AIRes.


Paid Time Off (PTO): You will accrue PTO hours per pay period, equivalent to 18
days on an annualized basis.  You will begin accruing PTO hours upon hire, and
your PTO becomes available for use after the completion of 90 days of
employment.  In addition to PTO, the company observes seven company-paid
holidays.  You may be eligible for up to two floating holidays depending upon
your start date and in accordance with the Company's applicable policies.


You should be aware that employment with the Company is for no specific period
of time.  As a result, your employment with the Company is "at-will" and either
you or the Company are free to terminate the employment relationship at any time
and/or for any reason, with or without cause.  Although your job function
(duties and responsibilities), title, compensation and benefits, as well as the
Company's personnel policies and procedures may change throughout your
employment, any such change(s) will not affect the "at-will" nature of your
employment.  Please note, all wage payments are subject to deductions for taxes
and other withholdings as required by law or the policies of the Company.


Please be advised that your employment is contingent upon satisfactory
completion and passing of our background process and review, as well as your
signing of the Company's Restrictive Covenant, the Company's Agreement to Repay
Relocation Expenses, and the Company's Agreement to Repay Sign-On Bonus.  Your
designation as a Senior Vice President and executive officer is also contingent
upon final approval from the Board of Directors. In addition, you will be
required to complete a successful drug screening test.  Your employment is also
contingent upon your eligibility to work in the United States.  On your start
date, please be prepared to provide documents that meet the requirements of the
I−9.


You will receive a separate email to complete your new hire paperwork
online.  This email will be sent to you from NewHireOnboarding@wellcare.com and
will contain instructions and a link to the new hire onboarding portal.  Here
you will need to submit your information electronically.  The new hire portal
also includes important information that you will want to know prior to your
first day. If you do not receive this email, please check your spam folder first
and then contact your Recruiter for guidance.


This offer letter sets forth the entire agreement between us and supersedes any
prior communications, agreements and understandings, written or oral, with
respect to the terms and conditions of your employment.  To accept this offer,
please sign this letter and return it to my attention via facsimile at
813-206-2491.


This offer, if not accepted, will expire on August 15, 2014. If you have any
questions concerning the terms of this offer, please call me at (813) 206-3586.


Sincerely,


David Gallitano
 
 

   
Office Address: 8725 Henderson Road  | Renaissance 1 | Tampa, Florida 33634
Mailing Address: 8735 Henderson Road | Renaissance 2 | Tampa, Florida 33634
Telephone: 1-813-206-3586 | Fax: 1-813-206-6306 | E-mail:
david.gallitano@wellcare.com | Page: 2 of 3


 
 
 
 

--------------------------------------------------------------------------------

 

 
I have read and accept this employment offer.


/s/ Andrew Asher
 
8-12-14
Mr. Andrew Asher
 
Date



 
 
 
 
 

   
Office Address: 8725 Henderson Road  | Renaissance 1 | Tampa, Florida 33634
Mailing Address: 8735 Henderson Road | Renaissance 2 | Tampa, Florida 33634
Telephone: 1-813-206-3586 | Fax: 1-813-206-6306 | E-mail:
david.gallitano@wellcare.com | Page: 3 of 3

